PD-0206-16                                                   PD-0206-16
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 5/17/2016 12:21:36 PM
                                                                        Accepted 5/17/2016 3:01:43 PM
                                                                                       ABEL ACOSTA
                     In the Court of Criminal Appeals of Texas                                     CLERK


REGINALD DARRELL THOMAS
                      Appellant,          §                                          /*


                           Motion for Leave to Withdraw                         ^ n^q r                 a*
                         Petition for Discretionary Review                              \           *y*
                                                                                            *0

To the Honorable Court of Criminal Appeals of Texas:

Motion for Leave to Withdraw

      Counsel for Appellant, The Saputo Law Firm, PLLC, by Paul Saputo, Texas

state bar number 24083782, hereby moves this court for leave to withdraw from

representation as attorney for Petitioner in this case for the following reason:

                                          I.


Retention


      Petitioner appears to have fired movant. A dispute has been made on the

credit card payment to counsel for representation on this case. Movant has

determined through phone calls with the credit card processor that the dispute was

made for "goods or services not provided." This dispute has resulted in the funds
                                                                FILED IN
                                                    COURT OF CRIMINALAPPEALS
Motion for Leave to Withdraw
Page 1 of 4                                                    May 17, 2016

                                                         ABEL ACOSTA, CLERK
for representation being withdrawn from counsel's bank account. Attempts to

clarify whether this dispute on payment was an attempt to fire movant have been

met with ambiguity and have raised serious doubts in counsel's mind whether

Petitioner desires movant to represent him. At this point, movant is unsure whether

counsel can ethically continue to represent Petitioner. Petitioner is free to represent

himself in this case, and counsel does not wish to submit work product against the

wishes of Petitioner.


Communication


      Movant is unable to effectively communicate with Petitioner so as to be able

to adequately represent Petitioner.

                                          II.


      Counsel is prepared to submit a timely Petition for Discretionary review if

the Court does not permit movant to withdraw. Movant has unsuccessfully

attempted to resolve this dispute with Petitioner, and Movant believes that further

attempts to resolve this dispute will be fruitless. Given the pending deadline to

submit the Petition for Discretionary Review, movant believes that it is in

Petitioner's best interest to file this motion with as much notice as possible to

movant so that movant might take all appropriate steps to prepare a timely Petition

for Discretionary Review.



Motion for Leave to Withdraw
Page 2 of 4
                                           III.


      Pursuant to Tex. R. App. P. 6.5(a)(1), movant hereby notifies Petitioner that

the deadline for filing the Petition for Discretionary Review is Monday, May 23,

2016. A copy of this Petition has been sent to Reginald Darrell Thomas, Petitioner,

at his last known address and by email.1 Petitioner's last known address is 4300

Old Mansfield Rd., Fort^Worth, TX 76119-2730, and his telephone number is

(682) 323-9236.

      Petitioner has been notified via email that he has the right to object to this

motion, and Petitioner is again hereby notified in writing of his right to object to

this motion.


                                                  Respectfully submitted,

                                                  The SAPUTO LAW FIRM, PLLC

                                                  By: /s/ Paul Saputo
                                                  Paul Saputo
                                                  Texas Bar No. 24083792
                                                  1320 Griffin St. E.
                                                  Dallas, TX 75215
                                                  Tel. (469)751-2171
                                                  Fax (888) 236-2516
                                                  Email paul@saputo.law

                                                  ATTORNEY FOR PETITIONER




1See Tex. R. App. P. 6.5(a](2),(3)

Motion for Leave to Withdraw
Page 3 of 4
                         CERTIFICATE OF SERVICE

      This is to certify that a correct copy of the above and foregoing has been sent

by email, certified and by first-class mail to Petitioner at his last known address,

and electronically sent to the State Prosecuting Attorney and the Dallas County

District Attorney Susan Hawk, Appellate Section, 133 N. Riverfront Blvd;, LB 19,

Dallas TX 75207, via electronic filing service.


                                       /s/ Paul Saputo
                                       Paul Saputo

                                       VIA ELECTRONIC FILING SERVICE




Motion for Leave to Withdraw
Page 4 of 4